Exhibit 10.1

***Text Omitted and Filed Separately

With Securities and Exchange Commission

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 of the

Securities Exchange Act of 1934, as amended.

RESEARCH AND LICENSE AGREEMENT

This Research and License Agreement is entered into as of this 29th day of
August 2013 (the “Effective Date”), by and among Technion Research and
Development Foundation Ltd., a company formed under the laws of Israel, having a
place of business at the Technion City, Haifa 32000, Israel (“TRDF”) and Eloxx
Pharma Ltd., a company formed under the laws of Israel, having a place of
business at 14 Shenkar St. Herzelia, Israel (“Licensee”).

WHEREAS, TRDF is the wholly-owned subsidiary of the Technion – Israel Institute
of Technology (the “Technion”) and serves as its technology licensing arm;

WHEREAS, Professor Timor Baasov of the Technion and member of his laboratory at
the Technion have developed certain technology relating to aminoglycosides and
the redesign of aminoglycosides for the treatment of human genetic diseases
caused by premature stop mutations;

WHEREAS, Licensee wishes to fund further research in Professor Baasov’s
laboratory relating to such technology;

WHEREAS, Licensee wishes to obtain a license with respect to such technology and
with respect to the results of such research in order to develop and
commercialize products based thereon;

WHEREAS, TRDF desires to have products based on such technology and results
developed and commercialized to benefit the public; and

WHEREAS, Licensee has represented to TRDF, in order to induce TRDF to enter into
this Agreement, that Licensee shall commit itself to diligent efforts to develop
and commercialize such products.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Definitions.

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1, whether used in the singular or the plural, shall
have the meanings specified below.

1.1. “Affiliate” means, with respect to an entity, any person, organization or
entity controlling, controlled by or under common control with, such party. For
purposes of this definition only, “control” of another person, organization or
entity shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the activities, management or policies of such person,
organization or entity, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the foregoing, control shall be presumed
to exist when a person, organization or entity (a) owns or directly controls
fifty percent (50%) or

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

more of the outstanding voting stock or other ownership interest of the other
organization or entity or (b) possesses, directly or indirectly, the power to
elect or appoint fifty percent (50%) or more of the members of the governing
body of the organization or other entity. The parties acknowledge that in the
case of certain entities organized under the laws of certain countries, the
maximum percentage ownership permitted by law for a foreign investor may be less
than fifty percent (50%), and that in such cases such lower percentage shall be
substituted in the preceding sentence.

1.2. “Background Patent Rights” means: (a) the patents and patent applications
listed in Exhibit A; (b) any patent or patent application that claims priority
to and is divisional, continuation, reissue, renewal, reexamination,
substitution or extension of any patent application identified in (a); (c) any
patents issuing on any patent application identified in (a) or (b), including
any reissues, renewals, reexaminations, substitutions or extensions thereof;
(d) any claim of a continuation-in-part application or patent (including any
reissues, renewals, reexaminations, substitutions or extensions thereof) that is
entitled to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
identified in (a), (b) or (c); (e) any foreign counterpart (including PCTs) of
any patent or patent application identified in (a), (b) or (c) or of the claims
identified in (d); and (f) any supplementary protection certificates, any other
patent term extensions and exclusivity periods and the like of any patents and
patent applications identified in (a) through (e);

1.3. “Calendar Quarter” means each of the periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31, for
so long as this Agreement is in effect.

1.4. “Consulting Results” means any and all data, materials, compositions,
methods, processes, analyses, formulae and information generated, conceived or
created by the Principal Investigator (during his employment with the Technion
or within one year thereafter) in the performance of services for Licensee.

1.5. “Covered Compound” means any compound: (a) the making, using or selling of
which falls within the scope of a Valid Claim; and/or (b) that is/was
identified, developed and/or made, at any stage of development or manufacture,
with or through the use of, or that incorporates, TRDF Results, and/or
Technology Transfer Material; and/or (c) that is/was developed by or on behalf
of a Related Party through the use or modifications of a Covered Compound
described in (a) or (b).

1.6. “Development Milestones” means the development and commercialization
milestones set forth in Exhibit B.

1.7. “Development Plan” means the plan for the development and commercialization
of Licensed Products attached hereto as Exhibit C, as such plan may be adjusted
from time to time pursuant to Section 5.2.

 

2



--------------------------------------------------------------------------------

1.8. “Field” means the prevention, diagnosis or treatment of any human disease
or condition.

1.9. “First Commercial Sale” means the date of the first sale by Licensee, its
Affiliate or a Sublicensee of a Licensed Product to a third party for end use or
consumption of such Licensed Product following receipt of any required Marketing
Authorization in the country in which such Licensed Product is sold. For
clarity, sales or other distribution for (a) use in clinical trials,
compassionate use, use in named patient or expanded access programs or use in
similar instances in which products may be provided to patients prior to
approval of an NDA or BLA or (b) provision of samples for test marketing or
similar purposes shall not be deemed “First Commercial Sale”.

1.10. “Invention” means any patentable invention or discovery (a) that is
conceived and reduced to practice in the performance of the Research during the
Research Period (“Research Invention”) and/or (b) conceived and/or reduced to
practice by the Principal Investigator (during his employment with the Technion
or within one year thereafter) in the performance of services for Licensee
(“Consulting Invention”).

1.11. “Joint Invention” means any Invention for which:

(a) one or more inventors is a member of the TRDF Team; and

(b) one or more inventors is an employee, consultant or contractor of Licensee
(other than members of the TRDF Team and any other person subject to the
Technion’s intellectual property policy).

Inventorship of Inventions shall be determined in accordance with Section 3.2
below.

1.12. “Joint Patent Rights” means, in each case solely to the extent the claims
are directed to the subject matter of such Joint Invention: (a) any patents and
patent applications that claim any Joint Invention; (b) any patent or patent
application that claims priority to and is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of any patent application
identified in (a); (c) any patents issuing on any patent application identified
in (a) or (b), including any reissues, renewals, reexaminations, substitutions
or extensions thereof; (d) any claim of a continuation-in-part application or
patent (including any reissues, renewals, reexaminations, substitutions or
extensions thereof) that is entitled to the priority date of, and is directed
specifically to subject matter specifically described in, at least one of the
patents or patent applications identified in (a), (b) or (c); (e) any foreign
counterpart (including PCTs) of any patent or patent application identified in
(a), (b) or (c) or of the claims identified in (d); and (f) any supplementary
protection certificates, any other patent term extensions and exclusivity
periods and the like of any patents and patent applications described in
(a) through (e).

1.13. “Licensed Product” means any product for use in the Field that
incorporates a Covered Compound, in any and all forms, presentations,
formulations and dosage forms.

 

3



--------------------------------------------------------------------------------

1.14. “Licensee Consulting Results” means Consulting Results (other than
Inventions) generated jointly by the Principal Investigator and one or more
employee(s), consultant(s) or contractor(s) of Licensee (other than members of
the TRDF Team and any other person subject to the Technion’s intellectual
property policy).

1.15. “Major Country” any of the following: the United States; Germany; the
United Kingdom; France; Italy; Spain; and Japan.

1.16. “Marketing Authorization” means all approvals from the relevant Regulatory
Authority necessary to market and sell a Licensed Product in a country.

1.17. “Net Sales” means the gross amount billed or invoiced by or on behalf of a
Related Party on sales, leases or other transfers of Licensed Products, less the
following to the extent applicable on such sales, leases or other transfers, or
and not previously deducted from the gross invoice price: (a) customary trade,
quantity or cash discounts to the extent actually allowed and taken; (b) amounts
actually repaid or credited by reason of rejection or return of any previously
sold, leased or otherwise transferred Licensed Products; (c) customer freight
charges that are paid by or on behalf of the Related Party; (d) to the extent
separately stated on purchase orders, invoices or other documents of sale, any
sales, value added or similar taxes, custom duties or other similar governmental
charges levied directly on the production, sale, transportation, delivery or use
of a Licensed Product that are paid by or on behalf of the Related Party, but
not including any tax levied with respect to income; provided that:

1.17.1. in any transfers, or provision, of Licensed Products between a Related
Party and another Related Party not for the purpose of resale by such other
Related Party, Net Sales shall be equal to the fair market value of the Licensed
Products so transferred or provided, assuming an arm’s length transaction made
in the ordinary course of business, and

1.17.2. in the event that a Related Party receives non-cash consideration for
any Licensed Products or in the case of transactions not at arm’s length with a
non-Affiliate of the Related Party, Net Sales shall be calculated based on the
fair market value of such consideration or transaction, assuming an arm’s length
transaction made in the ordinary course of business.

Sales of Licensed Products by a Related Party to another Related Party for
resale by such Related Party shall not be deemed Net Sales. Instead, Net Sales
shall be determined based on the gross amount billed or invoiced by such Related
Party on resale of such Licensed Products to a third party purchaser.

1.18. “Non-Royalty Sublicense Income” means any payments or other consideration
that Licensee or any of its Affiliates receives in connection with a Sublicense,
other than: (i) royalties based on Net Sales; (ii) amounts received to cover
actual, documented, direct costs incurred by Licensee during defined periods in
the performance of research or development activities under a Sublicense
agreement in connection with a Licensed Product, as indicated by inclusion as
specific line items in a written agreement between Licensee and such Sublicensee
(to the extent such costs are not actually incurred by Licensee during the
defined periods in

 

4



--------------------------------------------------------------------------------

accordance with such Sublicense agreement, such amounts shall be deemed
Sublicense Income). In the event that Licensee or an Affiliate of Licensee
receives, in connection with a Sublicense, either (i) non-cash consideration or
(ii) consideration not at arm’s length, Non-Royalty Sublicense Income shall be
calculated based on the fair market value of such consideration or transaction,
at the time of the transaction, assuming an arm’s length transaction made in the
ordinary course of business.

1.19. “Patent Rights” means any TRDF Patent Rights and any Joint Patent Rights.

1.20. “Phase II Clinical Trial” means a human clinical trial in any country
conducted to evaluate the effectiveness of a therapeutic product, for a
particular indication or indications in patients with the disease or condition
under study and, possibly, to determine the common short-term side effects and
risks associated with the therapeutic product. In the United States, “Phase II
Clinical Trial” means a human clinical trial that satisfies the requirements of
21 C.F.R. § 312.21 (b).

1.21. “Pivotal Study” means a human clinical study, including any Phase III or
Phase II/III Clinical Trial(but excluding, for the avoidance of doubt, any
clinical study the successful completion of which does not, by itself, provide
the data necessary to support Marketing Authorization for a Licensed Product,
e.g. Phase II Clinical Trials), the results of which, if the study endpoints are
met, would provide the last data necessary to support Marketing Authorization
for a Licensed Product in a Major Country. A Pivotal Study shall be deemed to
have commenced when the first patient has been dosed in such study or, in the
case of a study determined by the Regulatory Authority to meet the criteria of a
Pivotal Study as set forth above after the first patient has been dosed, when
such study is determined to meet such criteria.

1.22. “Principal Investigators” means Professor Timor Baasov or such other
principal investigator(s) who may replace either of them pursuant to
Section 2.1.2.

1.23. “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the manufacturing and marketing of
a Licensed Product, including, in the United States, the FDA.

1.24. “Related Party” means Licensee, Affiliates of Licensee, Sublicensees and
Affiliates of Sublicensees.

1.25. “Research” means the research conducted during the Research Period by the
TRDF Team under the terms of this Agreement in accordance with the Research
Plan.

1.26. “Research Period” means a period (a) commencing on              and
(b) ending 12 months thereafter, which period may be subsequently extended on a
yearly basis by mutual consent of the parties in writing, subject to the
approval of the Board of Directors of Licensee, Licensee’s then current work
plans and needs and agreement by the parties on an expansion to the Research
Plan and appropriate funding.

 

5



--------------------------------------------------------------------------------

1.27. “Research Plan” means the research plan attached hereto as Exhibit D, as
may be amended from time to time by the mutual written agreement of the parties,
which sets forth the research to be undertaken by the TRDF Team under the
direction of the Principal Investigator during the Research Period.

1.28. “Research Results” means any and all data, materials, compositions,
methods, processes, analyses, formulae and information generated, conceived or
created by members of the TRDF Team (alone or together with others) in the
performance of the Research.

1.29. “Sublicense” means: (a) any right granted, license given or agreement
entered into by Licensee to or with any other person or entity, under or with
respect to or permitting any use of any of the Patent Rights or Technology
Transfer Material or otherwise permitting the development, manufacture,
marketing, distribution, use and/or sale of Licensed Products; (b) any option or
other right granted by Licensee to any other person or entity to negotiate for
or receive any of the rights described under clause (a); or (c) any standstill
or similar obligation undertaken by Licensee toward any other person or entity
not to grant any of the rights described in clause (a) or (b) to any third
party; in each case regardless of whether such grant of rights, license given,
agreement entered into or obligations undertaken is referred to or is described
as a sublicense. It is hereby acknowledged that Licensee may enter into one or
more agreements with F. Hoffmann-La Roche Ltd. or any of its Affiliates
(together “Roche”) pursuant to which Roche may fund research and development
activities relating to Licensed Products, which agreement(s) do(es) not grant
any license, nor other right nor an option to obtain a license or other right,
under or with respect to or permitting any use of any of the Patent Rights or
Technology Transfer Material or otherwise permitting the development,
manufacture, marketing, distribution, use and/or sale of Licensed Products, and
that such agreements which do not grant any such rights shall not be regarded as
a Sublicense for the purpose hereof.

1.30. “Sublicensee” means any person or entity granted a Sublicense.

1.31. “Sublicensee Net Sales” means Net Sales generated by a Sublicensee or an
Affiliate of a Sublicensee.

1.32. “TRDF Consulting Results” means Consulting Results for which each creator
is a member of the TRDF Team.

1.33. “TRDF Invention” means any Invention for which each inventor is a member
of the TRDF Team.

1.34. “TRDF New Patent Rights” means, in each case to the extent the claims are
directed to the subject matter of such TRDF Invention: (a) any patents and
patent applications that claim any TRDF Invention, in each case solely; (b) any
patent or patent application that claims priority to and is a divisional,
continuation, reissue, renewal, reexamination, substitution or extension of any
patent application identified in (a); (c) any patents issuing on any patent
application identified in (a) or (b), including any reissues, renewals,
reexaminations, substitutions or extensions thereof; (d) any claim of a
continuation-in-part application or patent

 

6



--------------------------------------------------------------------------------

(including any reissues, renewals, reexaminations, substitutions or extensions
thereof) that is entitled to the priority date of, and is directed specifically
to subject matter specifically described in, at least one of the patents or
patent applications identified in (a), (b) or (c); (e) any foreign counterpart
(including PCTs) of any patent or patent application identified in (a), (b) or
(c) or of the claims identified in (d); and (f) any supplementary protection
certificates, any other patent term extensions and exclusivity periods and the
like of any patents and patent applications described in (a) through (e).

1.35. “TRDF Patent Rights” means the Background Patent Rights and the TRDF New
Patent Rights.

1.36. “TRDF Results” means all Research Results and all TRDF Consulting Results.

1.37. “TRDF Team” means the Principal Investigator and those faculty members,
research fellows, students, technicians, scientists and/or other individuals
working at or on behalf of the Technion or TRDF on the Research.

1.38. “Technology Transfer Material” means (a) the protocols, methods, data and
other materials described in Exhibit E and (b) the TRDF Results.

1.39. “Valid Claim” means: (a) a claim of an issued and unexpired patent within
the TRDF Patent Rights or Joint Patent Rights that has not been (i) held
permanently revoked, unenforceable, unpatentable or invalid by a decision of a
court or governmental body of competent jurisdiction; unappealable or unappealed
within the time allowed for appeal, (ii) rendered unenforceable through
disclaimer or otherwise, (iii) abandoned or (iv) lost through an interference
proceeding; and (b) a pending claim of a pending patent application within the
TRDF Patent Rights or Joint Patent Rights that (i) has been asserted and
continues to be prosecuted in good faith and (ii) has not been abandoned or
finally rejected without the possibility of appeal or refilling.

 

2. Research

2.1. Performance of Research.

2.1.1 TRDF shall cause the Technion to perform the Research in accordance with
the Research Plan; however, TRDF and the Technion make no warranties or
representations regarding the achievement of any particular results.

2.1.2 The Research will be directed and supervised by the Principal
Investigator, who shall have primary responsibility for the performance of the
Research. If the Principal Investigator ceases supervising the Research for any
reason, TRDF will notify Licensee promptly, and TRDF shall endeavor to find a
Technion scientist or scientists acceptable to Licensee, in Licensee’s sole
discretion, to continue the supervision of the Research in place of such
Principal Investigator. If TRDF is unable to find a replacement scientist or
scientists acceptable to Licensee within thirty (30) days after the Principal
Investigator ceases to supervise the Research, Licensee shall have the right to
terminate the funding of the Research. Licensee

 

7



--------------------------------------------------------------------------------

shall promptly advise TRDF in writing if Licensee so elects. Such termination of
funding shall terminate TRDF’s and the Technion’s obligations pursuant to
Section 2.1.1 above, but shall not terminate this Agreement or any of the other
rights or obligations of the parties under this Agreement. Nothing contained in
this Section 2.1.2, shall be deemed to impose an obligation on TRDF or Technion
to successfully find a replacement for the Principal Investigator. Upon such
termination, any amounts actually paid by the Licensee on account of tasks which
have not been performed, less any obligations taken by TRDF or the Technion that
cannot be canceled, shall be refunded to the Licensee.

2.2 Funding.

2.2.1 Licensee shall fund the Research in the total amount of at least Fifty
Thousand US Dollars ($50,000) per year during the Research Period. The exact
amount of research funding per year of the Research Period will be agreed upon
by the parties in good faith prior to the beginning of each year of the Research
Period, based on Licensee’s research and development needs and the approval of
Licensee’s Chief Executive Officer and Board of Directors.

2.2.2. With respect to each year of the Research Period, the agreed upon funding
for such year will be paid in two equal installments, the first of which will be
paid prior to the commencement of such year and the second of which will be paid
within six months thereafter.

2.2.3. TRDF and the Technion shall not be obligated to incur costs or expend
funds to conduct the Research in excess of the total amount paid by Licensee
under Sections 2.2.1 and 2.2.2.

2.2.4. Nothing in this Agreement shall be interpreted to prohibit TRDF, the
Technion or the Principal Investigator from seeking and receiving funding from
non-commercial sources, including government agencies and foundations, or from
commercial entities for non-commercial purposes, to further support the
Research; provided that such funding shall not be on terms that give such
entity(ies) any rights to any Results or Inventions in the Field, unless agreed
to in advance by Licensee. TRDF shall notify Licensee upon such application for
and receiving any such funding, which notice shall include a copy of any notices
awarding such funding. Licensee acknowledges that it is aware that the Principal
Investigator has on-going research programs involving Covered Compounds that is
being funded by the National Institute of Health (US) (the “NIH”), under
sub-wards from the University of Alabama and the University of Michigan (copies
of which have been provided to Licensee) and that it is possible that such
research programs will overlap with the Research. Licensee understands that in
the case of any such overlap, the work product of such research will be subject
to the terms and conditions of such sub-awards, including certain obligations
under 35 U.S.C. §§ 200-212 in the case of any TRDF Inventions that are also
“subject invention” as defined in 35 U.S.C. §201.

2.3 Reports. Within thirty (30) days after the end of every six (6) month period
during the Research Period, the Principal Investigator shall provide Licensee
with a written report summarizing Research Results obtained during the preceding
six (6) month period, which

 

8



--------------------------------------------------------------------------------

report shall include all raw data and logs collected and generated in the course
of the performance of the Research. In addition, Licensee’s representatives
(including any authorized subcontractors) shall have the right, upon reasonable
notice and prior coordination with the Principal Investigator, to visit
Principal Investigator’s lab at the Technion, in order to observe the conduct of
the Research, review records and conduct of the Research, and discuss the
progress of the Research with the Principal Investigator or any member of the
TRDF Team.

2.4 Publications.

2.4.1 TRDF and Licensee recognize the traditional freedom of all scientists to
publish and present promptly the results of their research. TRDF and Licensee
also recognize that obtaining patent rights can be jeopardized by public
disclosure prior to the filing of suitable patent applications. Therefore, TRDF
shall ensure that no publications in writing, in scientific journals or orally
at scientific conventions disclosing Results are published by it or its
researchers, without first complying with procedure set forth below.

2.4.2 TRDF will ensure that each proposed manuscript containing Results shall be
submitted to Licensee at least thirty (30) days prior to initial submission for
publication, and abstracts will be submitted to Licensee at least fourteen
(14) days prior to proposed publication, for the purpose of enabling Licensee’s
review for Inventions with respect to which Licensee wishes TRDF to file patent
applications.

2.4.3 If Licensee has reason to believe that any such manuscript or abstract
reveals an Invention, Licensee may so notify TRDF in writing prior to expiration
of the thirty (30) day period or fourteen (14) days period, as applicable,
specified in Section 2.5.2. If Licensee so notifies TRDF, TRDF shall cause the
Principal Investigator to delay publication for the purpose of enabling TRDF to
file a patent application until the earliest to occur of: (a) a patent
application has been filed with respect to such potentially patentable
Invention; (b) TRDF and Licensee have determined that the relevant Invention is
not patentable; or (c) sixty (60) days have elapsed from the date of Licensee’s
notification under this Section 2.4.3.

 

  3. Rights and Title.

3.1 Title.

3.1.1 The entire right, title and interest in and to all Technology Transfer
Material, all TRDF Inventions and all TRDF Patent Rights shall be owned solely
and exclusively by the TRDF.

3.1.2 The entire right, title and interest in and to all Licensee Consulting
Results shall be owned solely and exclusively by the Licensee.

3.1.3 The entire right, title and interest in and to all Joint Inventions and
Joint Patent Rights shall be owned jointly by Licensee and TRDF.

 

9



--------------------------------------------------------------------------------

3.1.4 The parties acknowledge and agree that the current funding rules of the
Office of the Chief Scientist (“OCS”) stipulate that certain intellectual
property financed with OCS funding, to the extent applicable, shall be owned by
the Licensee. Accordingly, notwithstanding the foregoing provisions, in
consideration for the royalties to be paid by the Licensee pursuant to this
Agreement and, if and to the extent required by such rules and such rules do not
contradict rules of other Israeli governmental agencies or Israeli laws or
regulations, TRDF hereby agrees to assign to the Licensee its respective rights,
title and interest in and to Consulting Inventions that are developed by the
Principal Investigator in the performance of services for Licensee and that
would otherwise vest in TRDF in accordance with the relevant regulations of the
Technion. Notwithstanding the foregoing, should the relevant rules and
regulations of the OCS change or should the Licensee cease operations, any
Consulting Invention developed by the Principal Investigator, shall be owned by
the relevant parties in accordance with Sections 3.1.1, 3.1.2 and 3.1.3 above,
and subject to the license granted hereby, and shall revert, as far as legally
possible, to TRDF, subject to approval of the OCS, to the extent required. For
clarity, this Section 3.1.4 does not apply to any Research Inventions, to any
Research Results nor to any Patent Rights claiming Research Inventions or
Research Results.

3.2. Inventorship. All determinations of inventorship under this Agreement shall
be made in accordance with United States patent law. In case of dispute over
inventorship, a mutually acceptable outside patent counsel shall make the
determination of the inventor(s) by applying the standards contained in United
States patent law.

3.3. Disclosure.

3.3.1 TRDF shall disclose to Licensee in a confidential writing the conception
and reduction to practice of any Invention of which it becomes aware, promptly
after the receipt of an invention disclosure form the relevant member(s) of the
TRDF Team.

3.3.2 The Principal Investigator shall disclose to Licensee and TRDF in a
confidential writing the development, making, conception or reduction to
practice of any Consulting Invention, promptly after he becomes aware thereof.

3.3.3 Licensee shall disclose to TRDF in a confidential writing the development,
making, conception or reduction to practice of any Consulting Invention promptly
after it becomes aware thereof.

3.4 The Principal Investigator may enter into a consulting agreement with
Licensee, in a form to be agreed to in advance by TRDF (the “PI Consulting
Agreement”). Such PI Consulting Agreement shall be consistent with and
subordinate to the provisions of this Section 3, and shall require the Principal
Investigator to assign his rights in Consulting Inventions and Results in a
manner consistent with the provisions of this Section 3 and shall allow the
Principal Investigator to make the disclosures contemplated by Section 3.3. In
the case of any discrepancy between any provisions of Section 3 and the PI
Consulting Agreement, the terms of this Agreement shall prevail. So long as the
Principal Investigator remains a faculty member of the Technion, any amendment
to the PI Consulting Agreement and any new agreement between the

 

10



--------------------------------------------------------------------------------

Principal Investigator and Licensee pursuant to which the Principal Investigator
provides services and/or serves on the scientific advisory board of Licensee
shall require the prior written approval of TRDF. The above does not limit, in
any way, rights TRDF may have with respect to any intellectual property
conceived, reduced to practice or otherwise developed or generated by the
Principal Investigator that are neither Invention nor Results.

3.5 The parties shall cooperate in order to ensure the orderly transfer of
copies of the Technology Transfer Materials to the Licensee’s personnel to be
completed within six (6) months from the Effective Date (the “Tech Transfer
Period”). During the Tech Transfer Period, Licensee’s representatives will be
granted access to Principal Investigator’s lab, in coordination with TRDF and
subject to each such representative signing TRDF’s standard confidentiality
agreement, in order to gain first hand knowledge of the licensed technology
under guidance of Principal Investigator or his staff. Other than as provided
herein, TRDF shall not be obliged to provide any technical support to the
Licensee, its Affiliates or its Sublicensees.

3.6 TRDF hereby undertakes that, unless it is prevented from doing so by any
obligations to commercial entities, it will promptly provide Licensee with
written notice of any patent applications filed by TRDF covering an invention
with respect to the redesign of aminoglycosides for the treatment of diseases
caused by premature stop mutations which is conceived and reduced to practice by
the Principal Investigator, including jointly with others, and is disclosed to
TRDF through an invention disclosure during the Research Period or during the
two years following the end of the Research Period (“Additional Researcher IP”).
If, at any time during the two year period following such disclosure, TRDF
wishes to grant a third party rights in Additional Researcher IP, unless it is
prevented from doing so by any obligations to third parties, it shall provide
notice in writing to the Licensee of such decision (the “Transaction Notice”).
Within 14 calendar days following receipt of the Transaction Notice, Licensee
shall notify TRDF in writing if Licensee has an interest in obtaining a license
with respect to such Additional Researcher IP. If Licensee so notifies TRDF in
writing within such 14 day period (“Negotiation Notice”), the parties shall
negotiate in good faith for 90 calendar days a definitive agreement with respect
to the commercialization of such Additional Researcher IP. If the parties are
not able to agree upon a definitive agreement within. such 90 day negotiation
period, then TRDF shall have no further obligations under this Section 3.6, and
Licensee shall have no rights, with respect to such Additional Researcher IP.
For clarity, nothing herein shall be deemed to limit, in any way, TRDF’s right
to negotiate with third parties regarding a license to the Additional Research
IP, provided that TRDF complies with its obligation to negotiate in good faith
with Licensee as set forth above if it receives a Negotiation Notice.

 

4. License Grants.

4.1 License to Licensee.

4.1.1 License Grants.

4.1.1.1 Subject to the terms and conditions set forth in this Agreement, TRDF
hereby grants to Licensee an exclusive, worldwide, non-transferrable,
royalty-bearing

 

11



--------------------------------------------------------------------------------

license under the TRDF Inventions, TRDF Patent Rights and under TRDF’s interest
in the Joint Inventions and Joint Patent Rights solely to develop, make, have
made, market, distribute, offer for sale, sell, have sold and import Licensed
Products; provided, however, that (a) TRDF reserves the right, for itself, the
Technion and other not-for-profit research organizations to practice the TRDF
Patent Rights and Joint Patent Rights solely for research, teaching and other
educational purposes and (b) in the case of any TRDF Inventions that are also
“subject inventions” (as described in Section 2.2.4), if any, the United States
federal government will retain certain rights in the TRDF Patent Rights covering
such TRDF Inventions pursuant to 35 U.S.C. §§ 200-212 and 37 C.F.R. § 401 et
seq., and any right granted in this Agreement greater than that permitted under
35 U.S.C. §§ 200-212 or 37 C.F.R. § 401 et seq. will be subject to modification
as may be required to conform to the provisions of those statutes and
regulations.

4.1.1.2 Subject to the terms and conditions set forth in this Agreement, TRDF
hereby grants to Licensee an exclusive, worldwide, non-transferrable,
royalty-bearing license to use the Technology Transfer Materials solely to
develop, make and have made compounds falling within the scope of a claim of the
TRDF Patent Rights, solely to develop, make, have made market, distribute, offer
for sale, sell, have sold and import Licensed Products; provided, however, that
TRDF reserves the right, for itself, the Technion and other not-for-profit
research organizations to Technology Transfer Material to develop, make and use
such compounds solely for research, teaching and other educational purposes.

4.1.2 Affiliates and Contractors. The license granted to Licensee under
Section 4.1.1 includes the right to have some or all of Licensee’s rights under
Section 4.1.1 exercised or performed by one or more of Licensee’s Affiliates
and/or contractors on Licensee’s behalf and for Licensee’s benefit without such
right being deemed a Sublicense; provided, however, that:

4.1.2.1 no such Affiliate or contractor shall be entitled to grant, directly or
indirectly, to any third party any right of whatever nature under, or with
respect to, or permitting any use or exploitation of, any of the Patent Rights
or Technology Transfer Material, including any right to develop, manufacture,
market, sell or provide Licensed Products; and

4.1.2.2 any act or omission taken or made by an Affiliate or contractor of
Licensee under this Agreement will be deemed an act or omission by Licensee
under this Agreement.

4.1.3 Sublicenses.

4.1.3.1 Sublicense Grant. Licensee shall be entitled to grant Sublicenses under
the license granted pursuant to Section 4.1.1 subject to the terms of this
Section 4.1.3. Any such Sublicense shall be on terms and conditions in
compliance with and not inconsistent with the terms of this Agreement. Such
Sublicenses shall be made only for consideration and in bona-fide arm’s length
transactions.

 

12



--------------------------------------------------------------------------------

4.1.3.2 Sublicense Agreements. Sublicenses shall be granted only pursuant to
written agreements, which shall be subject and subordinate to the terms and
conditions of this Agreement. Such Sublicense agreements shall contain, among
other things, provisions to the following effect:

(a) all provisions necessary to ensure Licensee’s ability to perform its
obligations under this Agreement;

(b) a section substantially the same as Section 11 (Indemnification), which also
shall state that the Indemnitees (as defined in Section 11.1) are intended
third-party beneficiaries of such Sublicense agreement for the purpose of
enforcing such indemnification;

(c) in the event of termination of the license set forth in Section 4.1.1 above
(in whole or in part (e.g., termination in a particular country)), any existing
Sublicense shall terminate to the extent of such terminated license; provided,
however, that, for each Sublicensee, upon termination of a Sublicense agreement,
if the Sublicense, is not then in breach of the Sublicense agreement such that
Licensee would have the right to terminate such Sublicense agreement, such
Sublicensee shall have the right to seek a license from TRDF. TRDF agrees to
negotiate such licenses in good faith under reasonable terms and conditions,
which shall not impose any representations, warranties, obligations or
liabilities on TRDF that are not included in this Agreement;

(d) the Sublicensee shall not be entitled to sublicense its rights under such
Sublicense agreement; and

(e) the Sublicensee shall not be entitled to assign the Sublicense agreement
without the prior written consent of TRDF, except that Sublicensee may assign
the Sublicense agreement to a successor in connection with the merger,
consolidation or sale of all or substantially all of its assets or that portion
of its business to which the Sublicense agreement relates; provided, however,
that any permitted assignee agrees in writing in a manner reasonably
satisfactory to TRDF to be bound by the terms of such Sublicense agreement.

4.1.3.3 Delivery of Sublicense Agreement. Licensee shall furnish TRDF with a
fully executed copy of any such Sublicense agreement, promptly after its
execution. TRDF shall keep any such copies of Sublicense agreements in its
confidential files and shall use them solely for the purpose of monitoring
Licensee’s and Sublicensees’ compliance with their obligations hereunder and
enforcing TRDF’s rights under this Agreement.

4.1.3.4 Breach by Sublicensee. In the case of any act or omission by any
Sublicensee that would have constituted a material breach of this Agreement,
Licensee will notify TRDF of such act or omission promptly after Licensee is
informed thereof and Licensee shall (a) use its best efforts to cause such
Sublicensee to cure any such breach by Sublicensee of the Sublicense agreement;
or (b) enforce its rights by terminating such Sublicense Agreement. Any
Sublicense agreement between Licensee and a Sublicensee will include Licensee’s
right to terminate the Sublicense agreement in case of such a breach by the
Sublicensee.

 

13



--------------------------------------------------------------------------------

4.2 No Other Grant of Rights. Except for the licenses expressly granted in this
Agreement, nothing in this Agreement shall be construed to confer any ownership
interest, license or other rights upon Licensee by implication, estoppel or
otherwise as to any technology, intellectual property rights, products or
materials of TRDF, the Technion, or any other entity, regardless of whether such
technology, intellectual property rights, products or biological materials are
dominant, subordinate or otherwise related to any TRDF Patent Rights, Joint
Patent Rights, Technology Transfer Material or Joint Inventions.

 

5. Development and Commercialization.

5.1 Diligence. Licensee, alone and/or through its Affiliates and/or
Sublicensees, shall use commercially reasonable efforts, including funding
consistent therewith: (a) to develop Licensed Products in accordance with the
Development Plan; (b) to introduce Licensed Products into the commercial market;
and (c) to market Licensed Products following such introduction into the market.
In addition and without limiting the foregoing, Licensee, by itself and/or
through its Affiliates and/or Sublicensees, shall achieve each of the
Development Milestones within the time periods specified in Exhibit A.

5.2 Adjustments of Development Plan. Licensee will be entitled, from time to
time, to make such adjustments to the then applicable Development Plan as
Licensee believes, in its good faith judgment, are needed in order to improve
Licensee’s ability to meet the Development Milestones.

5.3 Reporting. Within sixty (60) days after the end of each calendar year,
Licensee shall furnish TRDF with a written report summarizing its, its
Affiliates’ and its Sublicensees’ efforts during the prior year to develop and
commercialize Licensed Products, including without limitation: (a) research and
development activities; (b) commercialization efforts; and (c) marketing
efforts. Each report shall contain a sufficient level of detail for TRDF to
assess whether Licensee is in compliance with its obligations under Section 5.1
and a discussion of intended efforts for the then current year. Together with
each report, Licensee shall provide TRDF with a copy of the then current
Development Plan.

5.4 Failure to Meet Development Milestone; Opportunity to Cure. If Licensee
believes that it will not achieve a Development Milestone, it may notify TRDF in
writing in advance of the relevant deadline. Licensee shall include with such
notice (a) a reasonable explanation of the reasons for such failure (and lack of
finances shall not constitute reasonable basis for such failure) (“Explanation”)
and (b) a reasonable, detailed, written plan for promptly achieving a reasonable
extended and/or amended milestone (“Plan”). If Licensee so notifies TRDF, but
fails to provide TRDF with both an Explanation and Plan, then the provisions of
Section 12.2.3.1 shall apply if Licensee in fact fails to meet the Development
Milestone. If Licensee so notifies TRDF and provides TRDF with an Explanation
and Plan, both of which are acceptable to TRDF in its reasonable discretion,
then Exhibit A shall be amended automatically

 

14



--------------------------------------------------------------------------------

to incorporate the extended and/or amended milestone set forth in the Plan. If
Licensee so notifies TRDF and provides TRDF with an Explanation and Plan, but
the Explanation is not reasonable to TRDF in its reasonable discretion (e.g.
Licensee asserts lack of finances or development preference for a non-Licensed
Product), then the deadline for the relevant milestone shall remain unchanged
and the provisions of Section 12.2.3.1 shall apply if Licensee in fact fails to
meet such milestone. If Licensee so notifies TRDF and provides TRDF with an
Explanation and Plan, but the Plan is not acceptable to TRDF in its reasonable
discretion, then TRDF shall explain to Licensee why the Plan is not acceptable
and provide Licensee with suggestions for an acceptable Plan. Licensee shall
have one opportunity to provide TRDF with a reasonable Plan within ninety
(90) days, during which time TRDF agrees to work with Licensee in its effort to
develop a reasonable Plan. If, within such ninety (90) days, Licensee provides
TRDF with a reasonable Plan, then Exhibit A shall be amended automatically to
incorporate the extended and/or amended milestone set forth in the Plan. If,
within such ninety (90) days, Licensee fails to provide a reasonable Plan, then
Licensee shall have an additional thirty (30) days or until the original
deadline of the relevant Development Milestone, whichever is later, to meet such
milestone. Licensee’s failure to do so shall constitute a material breach of
this Agreement and TRDF shall have the right to terminate this Agreement
forthwith.

 

6. Consideration for Grant of License

6.1. Milestone Payments. Licensee shall pay TRDF the following milestone
payments with respect to each Licensed Product to reach such milestone,
regardless of whether such milestone is achieved by or on behalf of Licensee or
a Sublicensee:

6.1.1 One Hundred Thousand US Dollars ($100,000) upon the first dosing of a
patient in a Phase II Clinical Study with respect to such Licensed Product;

6.1.2 One Million US Dollars ($1,000,000) upon the first dosing of a patient in
a Pivotal Study with respect to such Licensed Product; and

6.1.3 Five Million US Dollars ($5,000,000) upon the first filing of an NDA (New
Drug Application) with respect to such Licensed Product.

Licensee shall notify TRDF in writing within thirty (30) days following the
achievement of each milestone described in this Section 6.1, and shall make the
appropriate milestone payment within thirty (30) days after the achievement of
such milestone.

The milestones set forth in Section 6.1 are intended to be successive. In the
event that a Licensed Product is not required to undergo the testing associated
with a particular milestone (“Skipped Milestone”), such Skipped Milestone shall
be deemed to have been achieved upon the achievement by such Licensed Product of
the next successive milestone (“Achieved Milestone”). Payment for any Skipped
Milestone that is owed in accordance with the provisions of this paragraph shall
be due within thirty (30) days after the achievement of the Achieved Milestone.

 

15



--------------------------------------------------------------------------------

The Licensee shall be entitled to offset the development milestone payments
actually paid to TRDF pursuant to this Section 6.1 against any amounts that the
Licensee is required to pay to TRDF pursuant to Section 6.3 on account of
Non-Royalty Sublicense Income that are paid to the Licensee or its Affiliates
for achievement of the same development milestone for the same Licensed Product.

 

16



--------------------------------------------------------------------------------

6.2. Royalties on Net Sales.

6.2.1 Royalty Rates.

6.2.1.1 Subject to Section 6.2.1.2, Licensee shall pay TRDF an amount equal to
[...***...]% of all Net Sales.

6.2.1.2 Notwithstanding Section 6.2.1.1, If Licensee grants a Sublicense to a
pharmaceutical or biotechnology company, which at the time of the grant of such
Sublicense, has annual sales of therapeutic products of at least [...***...] US
Dollars ([...***...]) and a market cap of at least [...***...], the royalty rate
with respect to Sublicensee Net Sales generated under such Sublicense agreement
will be [...***...]%. If and to the extent a Sublicense agreement entered into
by Licensee (“Follow-Up Sublicense”) covers subject matter covered by another
Sublicense previously entered into by Licensee with the same Sublicensee, or an
Affiliate or predecessor (e.g. by acquisition or acquisition of assets) of such
Sublicensee (the “Original Sublicense”), the effective date of such Follow-Up
Sublicense for purposes of determining the annual sales and market cap of the
Sublicensee will be deemed to be the effective date of the Original Sublicense.

6.2.1.3 If Licensee pays Third Party Royalties with respect to sales of Licensed
Products in any country, and Licensee provides TRDF with reasonably satisfactory
evidence of such Third Party Royalties payment, then Licensee will be entitled
to deduct from all royalty payments due to TRDF with respect to such sales in
such country an amount equal to [...***...] percent ([...***...]%) of such Third
Party Royalties actually paid to such third party, provided that in no event
shall such deductions reduce the royalties to be paid to TRDF with respect to
such sales to less than [...***...]% of Net Sales. “Third Party Royalties” shall
mean royalties calculated on any amount invoiced by the Licensee, an Affiliate
of Licensee or a Sublicensee for the sale of a Licensed Product and actually
paid by the Licensee, an Affiliate of Licensee or a Sublicensee to a third
party, who is neither an Affiliate of the Licensee nor a Sublicensee, nor an
Affiliate of a Sublicensee, for a license under an issued patent of such third
party, that would be infringed by the development, manufacture and/or sale such
Licensed Product in such country, provided that the duty to pay the royalty to
such third party has been established at arm’s-length and in good faith, and is
set out in a written agreement, a copy of which has been provided to TRDF.

6.2.1.4 On a country-by-country basis, in the event a third party commercializes
an authorized generic (i.e. that has received Marketing Authorization in the
relevant country) to a Licensed Product, the applicable royalty rate with
respect to sales of such Licensed Product in such country will be reduced by a
percentage equal to [...***...], but in no event shall the royalty payable to
TRDF with respect to sales of such Licensed Product in such country (including
on account of any set offs under Section 6.2.1.3) be less than [...***...]% of
Net Sales. A competing product’s market share will be based on the share of the
total market for products acting through the same mechanism as a Licensed
Product based on data provided by IMS International or such other data mutually
agreed by the Licensee and TRDF.

***Confidential Treatment Requested

 

17



--------------------------------------------------------------------------------

6.2.2 Royalty Term. With respect to each such Licensed Product, the royalties
set forth above will be due on a country-by-country basis until the later of:
(a) so long as the making, using or selling of the Licensed Product is covered
by a Valid Claim in the country in which such product is made, used or sold or
is covered by any other statutory right giving or extending exclusivity in the
country of sale, including but not limited to data exclusivity rights,
supplementary protection certificates, pediatric drug exclusivity periods and
orphan drug exclusivity periods; and (b) until [...***...] ([...***...]) years
have passed from the date of the First Commercial Sale of such Licensed Product
in such country.

6.2.3 Patent Challenge. If Licensee, its Affiliate, a Sublicensee or an
Affiliate of a Sublicensee commences an action in which it challenges the
validity, enforceability or scope of any of any of the TRDF Patent Rights (a
“Challenge Proceeding”), the royalty rates specified in Section 6.6.1 will be
doubled with respect to Net Sales of Licensed Products that are covered by the
Patent Rights that are the subject of the such Challenge Proceeding that are
sold during the pendency of such Challenge Proceeding. If the outcome of such
Challenge Proceeding is a determination in favor of TRDF, (a) the royalty rate
specified in Section 6.6.1 with respect to Net Sales of Licensed Products that
are covered by the Patent Rights that are the subject of such Challenge
Proceeding shall remain at such doubled rate and (b) Licensee shall reimburse
TRDF for all expenses incurred by TRDF (including reasonable attorneys’ fees) in
connection with such Challenge Proceeding.

6.3 Non-Royalty Sublicense Income. As partial consideration for the license
granted hereunder, Licensee shall pay TRDF and amount equal to twenty percent
([...***...]%) of all Non-Royalty Sublicense Income.

6.4 Success Fee.

6.4.1. “Exit Event” means: (a) a bona fide merger or acquisition transaction in
which the Licensee’s shareholders of record as constituted immediately prior to
the merger or acquisition transaction, together with their affiliates, do not
hold, immediately following such event, more than fifty percent (50%) of the
shares or of the general voting power of the surviving entity or acquiring
corporation; (b) any transaction or series of related transactions in which a
person or entity who was not a shareholder, or Affiliate of a shareholder, of
Licensee prior to the transaction or series of transactions acquires all or
substantially all of the shares or voting power of Licensee, other than by
investment in Licensee; (c) any sale, transfer or other disposition of all or
substantially all of the assets of Licensee; or (d) the initial underwritten
public offering of Licensee’s shares on a recognized exchange (“IPO”).

***Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

6.4.2. Upon the closing of the first Exit Event, TRDF shall be entitled to the
following:

6.4.2.1 in the case of an Exit Event described in Section 6.4.1 (a), (b) or (c),
to an amount equal to three percent (3%) (“Exit Fee”) of all non-refundable,
non-contingent consideration, whether in cash or in kind (e.g. equity), actually
received by Licensee and/or its shareholders (for clarity, in the case of any
refundable or non-contingent consideration, such consideration will be
considered part of the Exit Fee if and when such consideration: (i) becomes
non-refundable and non-contingent, and (ii) is actually received, and will be
paid to TRDF at such time); and

6.4.2.2 in the case of an Exit Event that is an IPO, instead of the Exit Fee, a
number of Ordinary Shares of Licensee representing three percent (3%) of
Licensee’s outstanding shares on a Fully Diluted Basis (as defined below)
immediately prior to the closing of such IPO (i.e. excluding any securities
issuable at such IPO). “Fully Diluted Basis” means, as of a specified date, the
number of ordinary shares of Licensee then outstanding (assuming conversion of
all outstanding shares other than ordinary shares into ordinary shares) plus the
number of ordinary shares of Licensee issuable upon exercise or conversion of
then outstanding convertible securities, options, rights or warrants of Licensee
(excluding only such options or convertible securities which expire upon
consummation of the IPO without being converted into shares or other
securities).

Notwithstanding any provision in this Agreement to the contrary, if all or a
portion of the consideration at an Exit Event consists of contingent payments or
option payments to be made at time of exercise of the option, then that portion
of the applicable fee attributable thereto shall be payable only upon actual
realization of such contingent payments or option payments.

6.4.3 Dividends. If, at any time prior to the closing of the first Exit Event,
Licensee distributes any dividends to any of its shareholders, in cash or in
kind (other than in the form of bonus shares), Licensee shall pay TRDF an amount
equal to the dividend amount that would be due to TRDF had TRDF (at the time of
distribution) held a number of shares (of the class with respect to which
dividends are being distributed) constituting three percent (3%) of the
outstanding shares of the Company. In the event of any such distribution of
dividends prior to the first Exit Event, Licensee shall inform TRDF in advance
and in writing of any such intended distribution and shall make the relevant
payment to TRDF simultaneously with the distribution to Licensee’s shareholders.

6.5 Preemptive Rights. During the term of this Agreement and prior to the first
Exit Event, in any investment round of Licensee in which shareholders of the
Licensee are offered to participate, TRDF will have the right to invest an
amount equal to up to 5% of the amount contemplated to be raised at such
investment round on the same terms as the other investors in such round.
Licensee will notify TRDF that such an investment is contemplated in accordance
with the applicable preemptive provisions set forth in Licensee’s Articles of
Association, and shall provide TRDF with the same period provided to the other
eligible shareholders, to determine whether it is interested in investing in
such round. If TRDF notifies Licensee in writing, in accordance with the
timeframe set forth in the Articles of Association, TRDF may invest in such
round on the same terms as the other investors.



--------------------------------------------------------------------------------

6.6 Right to Appoint Observer. The parties agree that During the term of this
Agreement and until the closing of the first Exit Event by Licensee, TRDF will
be entitled to designate an observer to attend all meetings of Licensee’s Board
of Directors, or any committees thereof, in a nonvoting observer capacity. Such
observer shall be given copies of all notices, minutes, and consents of
Licensee’s Board of Directors meetings, and other materials that are provided to
the members of the Board of Directors of Licensee in connection with Board of
Directors meetings provided, however, that such appointment of the observer is
conditional upon the observer entering into a confidentiality agreement with the
Licensee in a form acceptable to Licensee. If the Board of Directors determines,
in good faith, that the attendance of the person appointed as the observer in a
specific meeting (or part of the specific meeting) (i) constitutes a conflict of
interests between such person (or his designator) and the Licensee, (ii) would
adversely impact the attorney/client privilege, or (iii) would result in
disclosure of trade secrets, or if such person is affiliated with a direct
competitor of the Licensee, then the Board of Directors may exclude such person
from attending such specific meeting (or relevant part thereof), accordingly,
any related materials may as well be excluded from the such person. Licensee
undertakes promptly (but in any event within sixty (60) days of the Effective
Date) to take all corporate actions necessary, including amending its Articles
of Association, to implement the understandings set forth in this Section 6.6.

6.7 Terms for Convenience. The parties acknowledge that the consideration terms
and structure set forth in this Section 6 were agreed upon for convenience
purposes with the intent of compensating TRDF for the rights granted under this
Agreement, including with respect to know-how and other valuable intellectual
property transferred to Licensee, and represent the fair market value of such
rights as determined and agreed upon by the parties.

 

7. Reports; Payments; Records.

7.1 Reports and Payments.

7.1.1 Reports. Within thirty (30) days after the conclusion of each Calendar
Quarter commencing with the first Calendar Quarter in which Net Sales are
generated or Sublicense Income is received, Licensee shall deliver to TRDF a
report containing the following information (in each instance, with a Licensed
Product-by-Licensed Product and country-by-country breakdown):

7.1.1.1 the number of units of Licensed Products sold, leased or otherwise
transferred by Related Parties for the applicable Calendar Quarter;

7.1.1.2 the gross amount billed or invoiced fur Licensed Products sold, leased
or otherwise transferred or provided by Related Parties during the applicable
Calendar Quarter;

7.1.1.3 a calculation of Net Sales for the applicable Calendar Quarter,
including an itemized listing of applicable deductions;



--------------------------------------------------------------------------------

7.1.1.4 a detailed accounting of all Non-Royalty Sublicense Income received
during the applicable Calendar Quarter; and

7.1.1.5 the total amount payable to TRDF in U.S. Dollars on Net Sales and
Non-Royalty Sublicense Income for the applicable Calendar Quarter, together with
the exchange rates used for conversion.

Each such report shall be certified on behalf of Licensee as true, correct and
complete in all material respects. If no amounts are due to TRDF for a
particular Calendar Quarter, the report shall so state.

7.1.2 Payment. Within sixty (60) days after the end of each Calendar Quarter,
Licensee shall pay TRDF all amounts due with respect to Net Sales and
Non-Royalty Sublicense Income for the applicable Calendar Quarter.

7.2 Payment Currency. All payments due under this Agreement will be paid in U.S.
Dollars. Conversion of foreign currency to U.S. Dollars will be made at the
conversion rate existing in the United States (as reported in the Wall Street
Journal) on the last working day of the applicable Calendar Quarter. Such
payments will be without deduction of exchange, collection or other charges.

7.3 Records. Licensee shall maintain, and shall cause its Affiliates and
Sublicensees to maintain, complete and accurate records of Licensed Products
that are made, used, sold, leased or otherwise transferred, or (in the case of
services) provided, under this Agreement, any amounts payable to TRDF in
relation to such Licensed Products, and all Non-Royalty Sublicense Income
received by Licensee, which records shall include a country-by-country breakdown
and shall contain sufficient information to permit TRDF to confirm the accuracy
of any reports or notifications delivered to TRDF under Section 7.1. Licensee,
its Affiliates and/or its Sublicensees, as applicable, shall retain such records
relating to a given Calendar Quarter for at least five (5) years after the
conclusion of that Calendar Quarter, during which time TRDF shall have the
right, at its expense, to cause an independent, certified public accountant (or,
in the event of a non-financial audit, other appropriate auditor) to inspect
such records during normal business hours for the purposes of verifying the
accuracy of any reports and payments delivered under this Agreement and
Licensee’s compliance with the terms hereof. Such accountant or other auditor,
as applicable, shall not disclose to TRDF any information other than information
relating to the accuracy of reports and payments delivered under this Agreement.
The parties shall reconcile any underpayment or overpayment within thirty
(30) days after the accountant delivers the results of the audit. In the event
that any audit performed under this Section 7.3 reveals an underpayment in
excess of five percent (5%) in any calendar year, Licensee shall reimburse TRDF
for the full cost of such audit. TRDF may exercise its rights under this
Section 7.3 only once every year per audited entity and only with reasonable
prior notice to the audited entity.

7.4 Late Payments. Any payments by Licensee that are not paid on or before the
date such payments are due under this Agreement shall bear interest at the lower
of (a) one and one half percent (1.5%) per month and (b) the maximum rate
allowed by law. Interest shall accrue



--------------------------------------------------------------------------------

beginning on the first day following the due date for payment and shall be
compounded quarterly. Payment of such interest by Licensee shall not limit, in
any way, TRDF’s right to exercise any other remedies TRDF may have as a
consequence of the lateness of any payment.

7.5 Payment Method. Each payment due to TRDF under this Agreement shall be paid
by check or wire transfer of funds to TRDF’s account in accordance with written
instructions provided by TRDF. If made by wire transfer, such payments shall be
marked so as to refer to this Agreement.

7.6 Value Added Tax; Withholding and Similar Taxes. All amounts to be paid to
TRDF pursuant to this Agreement are exclusive of Value Added Tax; Licensee shall
add value added tax, as required by law, to all such amounts. Should any payment
required to be made to TRDF in accordance with the provisions of this Agreement
be subject to withholding of any taxes assessable upon TRDF, the Licensee shall
inform TRDF of such withholding requirement sufficiently in advance of the first
payment to be made by the Licensee to TRDF hereunder, so as to allow TRDF to
obtain and provide the Licensee with an appropriate certificate of exemption, if
available. No withholding shall be made if an exemption is obtained for as long
as it is valid. If Licensee is nevertheless required to withhold any amounts
payable hereunder to TRDF due to the applicable laws of any country, such amount
will be deducted from the payment to be made by Licensee and remitted to the
appropriate taxing authority for the benefit of TRDF. Licensee will withhold
only such amounts as are required to be withheld by applicable law in the
country from which payment is being made. Licensee shall submit to TRDF
originals of the remittance voucher and the official receipt evidencing the
payment of the corresponding taxes with the applicable royalty report. Licensee
will cooperate with TRDF to provide such information and records as TRDF may
require in connection with any application by TRDF to the tax authorities in any
country, including attempt to obtain an exemption or a credit for any
withholding tax paid in any country.

 

8. Patent Filing, Prosecution and Maintenance.

8.1 Control.

8.1.1 TRDF Patent Rights. TRDF shall be responsible for the preparation, filing,
prosecution, protection and maintenance of all TRDF Patent Rights, using
independent patent counsel reasonably acceptable to Licensee. TRDF shall:
(a) instruct such patent counsel to furnish the Licensee with copies of all
correspondence relating to the TRDF Patent Rights from the United States Patent
and Trademark Office (USPTO) and any other patent office, as well as copies of
all proposed responses to such correspondence in time for Licensee to review and
comment on each such response; (b) give Licensee an opportunity to review the
text of each patent application before filing; (c) consult with Licensee with
respect thereto; (d) supply Licensee with a copy of the application as filed,
together with notice of its filing date and serial number; and (e) keep Licensee
advised of the status of actual and prospective patent filings. TRDF shall give
Licensee the opportunity to provide comments on and it make requests of TRDF
concerning the preparation, filing, prosecution, protection and maintenance of
the TRDF Patent Rights, and shall consider such comments and requests in good
faith; however, final decision-making authority shall vest in TRDF.



--------------------------------------------------------------------------------

8.1.2 Joint Patent Rights. TRDF and Licensee shall consult each other regarding
the preparation, filing, prosecution and maintenance of Joint Patent Rights. All
Joined Patent Rights shall be filed, prosecuted and maintained by the parties
through independent patent counsel mutually agreed upon by TRDF and Licensee.
Such counsel shall be charged with the duty to act in the best interests of each
of TRDF and Licensee, taking into account the parties’ intention to prepare,
file, prosecute, obtain and maintain the Joint Patent Rights in a manner that
will provide the maximum economic advantage and return to the parties. Such
counsel shall confer with each of TRDF and Licensee and attempt to achieve a
consensus in all decisions made relative to the content of applications, the
prosecution of the Joint Patent Rights and the content of communications with
the relevant patent agencies, prior to any communications with such agencies.

8.2 Expenses.

8.2.1 Ongoing Expenses. Subject to Section 8.3 below, Licensee shall reimburse
TRDF for all documented, out-of-pocket expenses incurred by TRDF with respect to
the activities described in Section 8.1 after the Effective Date, in each case
within thirty (30) days after the date of each invoice form TRDF for such
expenses.

8.2.2 Past Expenses. In addition, upon the earlier of (a) within thirty
(30) days of the closing of an equity investment in the Licensee of an aggregate
amount of at least $2,000,000 and (b) the third anniversary of the Effective
Date, Licensee shall reimburse TRDF for all documented, out-of-pocket expenses
incurred by TRDF prior to the Effective Date of the Agreement with respect to
the preparation, filing, prosecution, protection and maintenance of Background
Patent Rights. Such expenses are estimated to be approximately NIS 640,000 as of
the Effective Date.

8.3 Abandonment of Patent Rights.

8.3.1 Abandonment. If Licensee decides that it does not wish to pay for the
preparation, filing, prosecution, protection or maintenance of any Patent Rights
in a particular country (“Abandoned Patent Rights”), Licensee shall provide TRDF
with prompt written notice of such election, but in any event at least sixty
(60) days prior to the applicable deadline for the filing of an application or
responding to an office action in such country. Upon receipt of such notice by
TRDF, Licensee shall be released from its obligation to reimburse TRDF for the
expenses incurred thereafter as to such Abandoned Patent Rights; provided,
however, that expenses authorized prior to the receipt by TRDF of such notice
shall be deemed incurred prior to the notice. In such event, TRDF, in its sole
discretion, may choose to terminate any license granted by TRDF to Licensee
hereunder with respect to such Abandoned Patent Rights (and any
subsequently-filed patent application or patent that claims priority thereto in
such abandoned territory).



--------------------------------------------------------------------------------

8.3.1 Effect of Abandonment of TRDF Patent Rights. If such Abandoned Patent
Rights are TRDF Patent Rights (“Abandoned TRDF Patent Rights”), TRDF, in its
sole discretion, may choose to terminate any license granted by TRDF to License.
hereunder with respect to such Abandoned TRDF Patent Rights (and any
subsequently-filed patent application or patent that claims priority thereto).
If TRDF so chooses, any license granted by TRDF to Licensee hereunder with
respect to such Abandoned TRDF Patent Right (and any subsequently-filed patent
application or patent that claims priority to it in such abandoned territory)
will terminate, and Licensee will have no rights whatsoever to exploit such
Abandoned TRDF Patent Right. TRDF shall then be free, without further notice or
obligation to Licensee, to grant rights in and to such Abandoned TRDF Patent
Right to third parties.

8.3.2. Effect of Abandonment of Joint Patent Rights. If such Abandoned Patent
Rights are Joint Patent Rights (“Abandoned Joint Patent Rights”), TRDF, in its
sole discretion, may choose to terminate any license granted by TRDF to Licensee
hereunder with respect to such Abandoned Joint Patent Rights (and any
subsequently-filed patent application or patent that claims priority thereto in
such abandoned territory). If TRDF exercises its right to terminate the license
with respect to such Abandoned Joint Patent Rights and continues to pay for the
preparation, filing, prosecution, protection and maintenance of such Abandoned
Joint Patent Rights, TRDF thereafter shall have the right to practice and
exploit the inventions claimed in such Abandoned Joint Patent Rights without any
duty to account to Licensee or any obligation to obtain any consent or approval
of Licensee for such use and exploitation, and Licensee shall have the right to
practice the subject matter of such Abandoned Joint Patent Rights for internal
research purposes only. In such case, TRDF also shall be free, without further
notice or obligation to Licensee, and Licensee hereby grants TRDF an exclusive
license, to grant rights in and to such Abandoned Joint Patent Rights (and any
subsequently-filed patent application or patent that claims priority thereto in
such abandoned territory) to third parties, subject to Licensee’s right to
practice the subject matter of such Abandoned Joint Patent Rights for internal
research purposes only.

8.4 Marking. Licensee shall, and shall cause its Affiliates and Sublicensees to,
mark all License Products sold, provided or otherwise disposed of in such a
manner as to conform with the patent laws and practice of the country to which
such products are shipped or in which such products are sold for purposes of
ensuring maximum enforceability of TRDF Patent Rights and Joint Patent Rights in
such country.

 

9. Enforcement of Patent Rights.

9.1 Notice. In the event either party becomes aware of any possible or actual
infringement of any claim within the TRDF Patent Rights or Joint Patent Rights
with respect to Licensed Products (an “Infringement”), that party shall promptly
notify the other party and provide it with details regarding such Infringement.



--------------------------------------------------------------------------------

9.2 Licensed Product Infringement.

9.2.1 Suit by Licensee. Licensee shall have the first right, but not the
obligation, to take action in the prosecution, prevention, or termination of any
Infringement. Before Licensee commences an action with respect to any
Infringement, Licensee shall consider in good faith the views of TRDF and
potential effects on the public interest in making its decision whether to sue.
Should Licensee elect to bring suit against an infringer, Licensee shall keep
TRDF reasonably informed of the progress of the action and shall give TRDF a
reasonable opportunity in advance to consult with Licensee and offer its views
about major decisions affecting the litigation. Licensee shall give careful
consideration to those views, shall have the right to control the action;
provided, however, that if Licensee fails to defend in good faith the validity
and/or enforceability of the TRDF Patent Rights or Joint Patent Rights in the
action, or if Licensee’s license to a Valid Claim in the suit terminates, TRDF
may elect to take control of the action pursuant to Section 9.2.2. Should
Licensee elect to bring suit against an infringer and TRDF is joined as party
plaintiff in any such suit, TRDF shall have the right to approve the counsel
selected by Licensee to represent Licensee and TRDF, such approval not to be
unreasonably withheld. The expenses of such suit or suits that Licensee elects
to bring, including any expenses of TRDF reasonably incurred in conjunction with
the prosecution of such suits or the settlement thereof by Licensee, shall be
paid for entirely by Licensee and Licensee shall hold TRDF free, clear and
harmless from and against any and all costs of such litigation, including
attorney’s fees. Licensee shall not compromise or settle such litigation without
the prior written consent of TRDF, which consent shall not be unreasonably
withheld or delayed. In the event Licensee exercises its right to sue pursuant
to this Section 9.2.1, it shall first reimburse itself out of any sums recovered
in such suit or in settlement thereof for all costs and expenses of every kind
and character, including reasonable attorney’s fees, necessarily incurred in the
prosecution of any such suit. If, after such reimbursement, any funds shall
remain from said recovery, then TRDF shall receive an amount equal to twenty
percent (20%) of such funds and the remaining eighty percent (80%) of such funds
shall be retained by Licensee.

9.2.2 Suit by TRDF. If Licensee does not take action in the prosecution,
prevention, or termination of any Infringement pursuant to Section 9.2.1 above,
and has not commenced negotiations with the infringer for the discontinuance of
said Infringement, within ninety (90) days after receipt of notice to Licensee
by TRDF of the existence of an Infringement, TRDF may elect to do so. Should
TRDF elect to bring suit against an infringer and Licensee is joined as party
plaintiff in any such suit, Licensee shall have the right to approve the counsel
selected by TRDF to represent TRDF and Licensee, such approval not to be
unreasonably withheld. The expenses of such suit or suits that TRDF elects to
bring, including any expenses of Licensee reasonably incurred in conjunction
with the prosecution of such suits or the settlement thereof by TRDF, shall be
paid for entirely by TRDF and TRDF shall hold Licensee free, clear and harmless
from and against any and all costs of such litigation, including attorney’s
fees. TRDF shall not compromise or settle such litigation without the prior
written consent of Licensee, which consent shall not be unreasonably withheld or
delayed. In the event TRDF exercises its right to sue pursuant to this
Section 9.2.2, it shall first reimburse itself out of any sums recovered in such
suit or in settlement thereof for all costs and expenses of every kind and
character, including reasonable attorney’s fees, necessarily incurred in the
prosecution of any



--------------------------------------------------------------------------------

such suit. If, after such reimbursement, any funds shall remain from said
recovery, then Licensee shall receive an amount equal to twenty percent (20%) of
such funds and the remaining eighty percent (80%) of such funds shall be
retained by TRDF.

9.3 Own Counsel. Each party shall always have the right to be represented by
counsel of its own selection and at its own expense in any suit instituted under
this Section 9 by the other party for Infringement.

9.4 Cooperation. Each party agrees to cooperate fully in any action under this
Section 9 that is controlled by the other party, provided that the controlling
party reimburses the cooperating party promptly for any costs and expenses
incurred by the cooperating party in connection with providing such assistance.

9.5 Declaratory Judgment. If a declaratory judgment action is brought naming
Licensee and/or any of its Affiliates or Sublicensees as a defendant and
alleging invalidity or unenforceability of any claims within the Patent Rights,
Licensee shall promptly notify TRDF in writing and TRDF may elect, upon written
notice to Licensee within thirty (30) days after TRDF receives notice of the
commencement of such action, to take over the sole defense of the invalidity
and/or unenforceability aspect of the action at its own expense.

 

10. Warranties; Limitation of Liability.

10.1 Compliance with Law. Licensee represents, warrants and covenants that it
will comply, and will ensure that its Affiliates and Sublicensees comply, with
all local, state, and international laws and regulations relating to the
development, manufacture, use, sale and importation of Licensed Products.
Without limiting the foregoing, Licensee represents and warrants that it will
comply, and will ensure that its Affiliates and Sublicensees comply, with all
applicable export control laws and regulations with respect to Licensed
Products.

10.2 TRDF represents and warrants as follows:

10.2.1 To TRDF’s knowledge, based on the notice of invention filed by the
Principal Investigator with TRDF, the Background Patent Rights list all
inventors of the inventions disclosed in the Background Patent Rights. As
between the parties, TRDF is solely responsible to compensate (in accordance
with the Technion’s intellectual property policy) all persons subject to the
Technion’s intellectual property policy who are entitled, in accordance with
such policy, to a share of the consideration received by TRDF under this
Agreement in connection with the licenses granted by TRDF to Licensee under this
Agreement;

10.2.2 All inventors listed in the Background Patent Rights have assigned there
rights in and to the inventions disclosed in the Background Patent Rights to
TRDF;

10.2.3 TRDF has not granted any rights to any third party that conflict with the
rights granted in this Agreement.



--------------------------------------------------------------------------------

10.2.4 TRDF has no knowledge of any letter of demand, legal suit or proceeding
issued or initiated by a third party against it contesting the ownership of the
Background Patents Rights and Technology Transfer Materials or the validity of
the Background Patents Rights, or claiming that the practice of the inventions
claimed in the Background Patents Rights or the use of the Technology Transfer
Materials would infringe the rights of such third party.

10.3 Disclaimer of Other Warranties.

10.3.1 NOTHING CONTAINED HEREIN SHALL BE DEEMED TO BE A WARRANTY BY TRDF THAT IT
CAN OR WILL BE ABLE TO OBTAIN PATENTS ON PATENT APPLICATIONS INCLUDED IN THE
TRDF PATENT RIGHTS OR JOINT PATENT RIGHTS, OR THAT ANY OF THE TRDF PATENT RIGHTS
OR JOINT PATENT RIGHTS WILL AFFORD ADEQUATE OR COMMERCIALLY WORTHWHILE
PROTECTION.

10.3.2 TRDF AND THE TECHNION MAKE NO WARRANTIES WHATSOEVER AS TO THE COMMERCIAL
OR SCIENTIFIC VALUE OF THE RESEARCH, RESULTS, TRDF PATENT RIGHTS, JOINT PATENT
RIGHTS, TECHNOLOGY TRANSFER MATERIALS. TRDF AND THE TECHNION MAKE NO
REPRESENTATION THAT THE PRACTICE OF THE TRDF PATENT RIGHTS OR JOINT PATENT
RIGHTS, OR USE OF THE TECHNOLOGY TRANSFER MATERIALS, OR THE DEVELOPMENT,
MANUFACTURE, USE, SALE OR IMPORTATION OF ANY LICENSED PRODUCT, OR ANY ELEMENT
THEREOF, WILL NOT INFRINGE THE PATENT OR PROPRIETARY RIGHTS OF ANY THIRD PARTY.

10.3.3 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY, RESEARCH, RESULTS, PATENTS,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY
DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.

10.4 Limitation of Liability.

10.4.1 Except with respect to matters for which Licensee is obligated to
indemnify TRDF under Section 11, neither party will be liable to the other with
respect to any subject matter of this Agreement under any contract, negligence,
strict liability or other legal or equitable theory for (a) any indirect,
incidental, consequential or punitive damages or lost profits or (b) cost of
procurement of substitute goods, technology or services.

10.4.2 TRDF’s aggregate liability for all damages of any kind arising out of or
relating to this Agreement or its subject matter shall not exceed the amounts
paid to TRDF under this Agreement.



--------------------------------------------------------------------------------

11. Indemnification.

11.1 Indemnity. Licensee shall indemnify, defend and hold harmless TRDF and
Technion and their respective current and former directors, governing board
members, trustees, officers, faculty, professional staff, employees, students,
and agents and their respective successors, heirs and assigns (collectively, the
“Indemnitees”) from and against any claim, liability, cost, expense, damage,
deficiency, loss or obligation or any kind or nature (including, without
limitation, reasonable attorney’s fees and other costs and expenses of
litigation) (collectively, “Claims”), based upon or arising out of its acts or
omissions or which derive from the use, practice, research, development,
manufacture, marketing, sale or sublicensing of any Licensed Product, or of any
technology or intellectual property rights, licensed hereunder, including
without limitation any cause of action relating to product liability concerning
any product, process, or service made, used or sold pursuant to any right or
license granted under this Agreement.

11.2 Procedures. If any Indemnitee receives notice of any Claim, such Indemnitee
shall, as promptly as is reasonably possible, give Licensee notice of such
Claim; provided, however, that failure to give such notice promptly shall only
relieve Licensee of any indemnification obligation it may have hereunder to the
extent such failure diminishes the ability of Licensee to respond to or to
defend the Indemnitee against such Claim. TRDF and Licensee shall consult and
cooperate with each other regarding the response to and the defense of any such
Claim and Licensee shall, upon its acknowledgment in writing of its obligation
to indemnify the Indemnitee, be entitled to and shall assume the defense or
represent the interests of the Indemnitee in respect of such Claim, that shall
include the right to select and direct legal counsel and other consultants to
appear in proceedings on behalf of the Indemnitee and to propose, accept or
reject offers of settlement, all at its sole cost; provided, however, that no
such settlement shall be made without the written consent of the Indemnitee,
such consent not to be unreasonably withheld, provided however that the
Indemnitee’s consent shall not be required if the settlement includes a complete
release of Indemnitee, does not contain any admission of wrong-doing by
Indemnitee, and does not impose any financial liability on, or would otherwise
adversely affect, Indemnitee. Nothing herein shall prevent the Indemnitee from
retaining its own counsel and participating in its own defense at its own cost
and expense.

11.3 Insurance. Beginning at the time any Licensed Product is being commercially
distributed, sold or (in the case of services) provided by or on behalf of
Licensee, an Affiliate of Licensee or a Sublicensee, Licensee shall, at its sole
cost and expense, procure and maintain insurance that is reasonably adequate to
fulfill any potential obligation to the Indemnitees under this Section 11,
taking into consideration, among other things, the nature of the products
commercialized. Without limiting the foregoing, beginning at the time any
Licensed Product is being sold, leased, otherwise transferred or provided, such
insurance shall include commercial liability insurance in amounts standard in
the industry. Such insurance shall be obtained from a reputable insurance
company. TRDF shall be added as co-insured parties under such insurance policy.
Licensee hereby undertakes to comply punctually with all obligations imposed
upon it under such policy(ies), including without limitation the obligation to
pay in full and punctually all premiums and other payments due under such
policy(ies). Licensee shall provide TRDF, upon



--------------------------------------------------------------------------------

request, with written evidence of such insurance. Licensee shall continue to
maintain such insurance after the expiration or termination of this Agreement
during any period in which Licensee or Sublicensee continues to make, use, or
sell Licensed Products, and thereafter for a period of seven (7) years.

 

12. Term and Termination.

12.1 Term. The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated as provided in this Article 11, shall continue in full
force and effect on a Licensed Product-by-Licensed Product and
country-by-country basis until the expiration of all payment obligations
pursuant to Section 6 for such Licensed Product. Following the expiration
pursuant to this Section 12.1 (and provided the Agreement has not been earlier
terminated pursuant to Section 12.2, in which case the provisions of
Section 12.3 will apply), Licensee shall have a fully-paid up, worldwide
non-exclusive, perpetual, irrevocable license (with the right to grant
sublicenses) to use the Technology Transfer Material, solely to do or have done
further research on, develop, have developed, make, have made, use, sell, offer
for sale and import Licensed Products.

12.2 Termination.

12.2.1 Termination Without Cause. Licensee may terminate this Agreement upon
sixty (60) days prior written notice to TRDF; provided, however, that Licensee’s
obligations under Section 2.2 to fund the Research shall survive such
termination until the end of the relevant year of the Research Period. The
foregoing shall not apply to remaining amounts which have not been expended and
are not needed to cover obligations taken by TRDF or the Technion in connection
with the Research that cannot be canceled (e.g. annual engagement of personnel),
if any, which remaining amounts will be refunded to the extent paid by Licensee.

12.2.2 Termination for Patent Challenge. TRDF may terminate this Agreement
immediately upon written notice to Licensee if Licensee or an Affiliate of
Licensee commences an action in which it challenges the validity, enforceability
or scope of any of the Patent Rights. In addition, if a Sublicensee or an
Affiliate of Sublicensee commences an action in which it challenges the
validity, enforceability or scope of any of the Patent Rights, TRDF may send a
written demand to Licensee to terminate such sublicense with respect to the
Patent Rights being challenged by such Sublicensee or Sublicensee Affiliate. If
Licensee fails to so terminate such sublicense within thirty (30) days after
TRDF’s demand, TRDF may immediately terminate the license granted hereunder with
respect to the Patent Rights being challenged by such Sublicensee or Sublicensee
Affiliate.

12.2.3 Termination for Default.

12.2.3.1 In the event that either party commits a material breach of its
obligations under this Agreement and such party fails to cure such breach within
thirty (30) days after receiving written notice thereof, the other party may
terminate this Agreement immediately upon written notice to the party in breach.



--------------------------------------------------------------------------------

12.2.3.2. if Licensee defaults in its obligations under Section 11.3 to procure
and maintain insurance, then TRDF may terminate this Agreement immediately
without notice or additional waiting period.

12.2.2.3. TRDF shall be entitled to terminate this Agreement in accordance with
the provisions of Section 5.4.

12.2.4 Bankruptcy. TRDF may terminate this Agreement upon notice to Licensee if
Licensee (a) suffers bankruptcy proceedings under any law which is not dismissed
or stayed within ninety (90) days; (b) is adjudicated insolvent or bankrupt,
which adjudication is not dismissed within one hundred and twenty (120) days;
(c) admits in writing its inability to pay a significant portion of its debts;
(d) voluntarily has a custodian, receiver or trustee appointed for it or
substantially all of its assets; or (e) involuntarily has a custodian, receiver
or trustee appointed for it or substantially all of its assets, which custodian,
receiver or trustee is not discharged within ninety (90) days.

12.3 Effect of Termination.

12.3.1 Termination of Rights. Upon termination of this Agreement by either party
pursuant to any of the provisions of Section 12.2: (a) the rights and licenses
granted to Licensee under Section 4 shall terminate; and (b) any existing
agreements that contain a Sublicense shall terminate to the extent of such
Sublicense; provided, however, that, for each Sublicensee, upon termination of
the Sublicense agreement with such Sublicensee, if the Sublicensee is not then
in breach of its Sublicense agreement with Licensee such that Licensee would
have the right to terminate such Sublicense, such Sublicensee shall have the
right to seek a license from TRDF. TRDF agrees to negotiate such licenses in
good faith under reasonable terms and conditions, which shall not is pose any
representations, warranties, obligations or liabilities on TRDF that are not
included in this Agreement.

12.3.2 Accruing Obligations. Termination or expiration of this Agreement shall
not relieve the parties of obligations accruing prior to such termination or
expiration, including obligations to pay amounts accruing hereunder up to the
date of termination or expiration. After the date of termination or expiration
(except in the case of termination by TRDF pursuant to Section 12.2.2 and
12.2.3), Licensee, its Affiliates and Sublicensees (a) may sell Licensed
Products then in stock and (b) may complete the production of Licensed Products
then in the process of production and sell the same; provided that, in the case
of both (a) and (b), Licensee shall pay the applicable royalties and payments to
TRDF in accordance with Article 6, provide reports and audit rights to TRDF
pursuant to Article 7 and maintain insurance in accordance with the requirements
of Section 11.3.

12.3.3 Transfer of Regulatory Filings and Know How. If Licensee terminates this
Agreement pursuant to Section 12.2.1 or TRDF terminates this Agreement pursuant
to any of the provisions of Section 12.2, Licensee shall promptly deliver and
assign to Licensee, and hereby shall be deemed to have so assigned: (a) all of
Licensee’s rights, title and interest in and to Joint Inventions and Joint
Patent Rights; (b) all documents and other materials filed by or on



--------------------------------------------------------------------------------

behalf of Licensee and its Affiliates with regulatory agencies in furtherance of
applications for regulatory approval in the relevant country with respect to
Licensed Products; and (c) all intellectual property, inventions, conceptions,
compositions, materials, methods, processes, data, information, records,
results, studies and analyses, discovered or acquired by, or on behalf of
Licensee and its Affiliates which relate directly to actual or potential
Licensed Products. TRDF shall be entitled to freely use and to grant others the
right to use all such materials, documents and know-how delivered pursuant to
this 12.3.3, subject, however, to any conditions preventing or governing such
transfer and assignment set out in the applicable laws and regulations governing
grants received by the Licensee and used in generation of the documents or
intellectual property referred to above (“Grant Transfer Conditions”), in which
case the Licensee will not be required to transfer and assign such documents or
intellectual property as contemplated above unless and until TRDF, either
(i) agrees in writing to assume all obligations required by the Grant Transfer
Conditions, or (ii) reach another arrangement with the grantors of the grants
which absolves the Licensee of any liability to such grantors with respect to
the transfer or assignment of such documents or intellectual property. The
Licensee shall fully cooperate with TRDF, if applicable, to effect such transfer
and assignment and shall execute any document and perform any acts required to
do so. In the event that TRDF commercializes any of the intellectual property
referred to in sub-section (c) above, assigned and transferred in accordance
with this Section 12.3.3, through a license or otherwise, TRDF shall pay the
Licensee a royalty equal to 15% of Net Licensor Receipts as defined below. Such
royalty shall be paid by TRDF on a quarterly basis, within thirty (30) days of
the end of the calendar quarter in which the Net Licensor Receipts were
received. The Licensee shall have the rights granted to TRDF pursuant to
Section 7, mutatis mutandis, in respect of the Net Licensor Receipts.

For purposes hereof, the following terms shall have the following meanings:

“Net Licensor Receipts” shall mean Licensor Receipts less Licensor Expenses;

“Licensor Receipts” shall mean all amounts in cash and other consideration
actual received by TRDF from the grant of a license under the assigned
intellectual property referred to in sub-section (c) above; and

“Licensor Expenses” shall mean (a) payments actually incurred by TRDF in
accordance with detailed budgets and research work plans included in sponsored
research or research and license agreements relating to the assigned
intellectual property referred to in sub-section (c) above; and (b) any
out-of-pocket expenses paid by TRDF in connection with enabling the receipt of
such Licensor Receipts.

12.4 Survival. The parties’ respective rights, obligations and duties under
Sections 3.1, 3.2, 3.3, 6.4, 7.1 (with respect to the Calendar Quarter in which
termination took place), 7.2 through 7.6, 8.3.2, 10.4, 11, 12.3, 12.4, 13, 14.1
and 14.4, as well as any rights, obligations and duties which by their nature
extend beyond the expiration or termination of this Agreement, shall survive any
expiration or termination of this Agreement.



--------------------------------------------------------------------------------

13. Confidential Information.

13.1 Licensee agrees that, without the prior written consent of TRDF for a
period of seven (7) years from date of disclosure, it will keep confidential,
and not disclose or use Confidential Information (as defined below) other than
for the purposes of this Agreement. Licensee shall treat such Confidential
Information with the same degree of confidentiality as it keeps its own
confidential information, but in all events no less than a reasonable degree of
confidentiality. Licensee may disclose Confidential Information only to
employees, consultants and contractors of Licensee or of its Affiliates or
Sublicensees who have a “need to know” such information in order to enable
Licensee to exercise its rights or fulfill its obligations under this Agreement
and are legally bound by agreements which impose confidentiality and non-use
obligations comparable to those set forth in this Agreement. For purposes of
this Agreement, “Confidential Information” means the Development Milestones, the
Development Plan, invention disclosures provided by Licensee in accordance with
Section 3.3, Sublicense Agreements delivered in accordance with Section 4.1.3.4,
diligence reports provided pursuant to Section 5.3, Plans and Explanations
provided pursuant to Section 5.4, notification of the attainment of milestones
pursuant to Section 6.1 and reports provided pursuant to Section 7.1, except to
the extent such information: (i) is at the time of disclosure or later becomes
publicly known under circumstances involving no breach of this Agreement;
(iii) is lawfully and in good faith made available to Licensee by a third party
who is not subject to obligations of confidentiality to TRDF or the Technion
with respect to such information; or (iv) is independently developed by Licensee
without the use of or reference to Confidential Information, as demonstrated by
documentary evidence.

13.2 TRDF agrees that, without the prior written consent of Licensee for a
period of seven (7) years from date of disclosure, it will keep confidential,
and not disclose or use Licensee Confidential Information (as defined below)
other than for the purposes of this Agreement. TRDF shall treat such Licensee
Confidential Information with the same degree of confidentiality as it keeps its
own confidential information, but in all events no less than a reasonable degree
of confidentiality. TRDF may disclose Licensee Confidential Information only to
employees, consultants and contractors of TRDF or of its Affiliates who have a
“need to know” such information in order to enable TRDF or the TRDF Team to
exercise their rights or fulfill their obligations under this Agreement, and are
legally bound by agreements which impose confidentiality and non-use obligations
comparable to those set forth in this Agreement. For purposes of this Agreement,
“Licensee Confidential Information” means any unpublished Licensee Patent Rights
or any information relating to the Licensee’s technology, business, products and
product plans, designated as confidential or which otherwise should reasonably
be construed under the circumstances as being confidential disclosed to TRDF, in
each case except to the extent such information: (i) is at the time of
disclosure or later becomes publicly known under circumstances involving no
breach of this Agreement; (iii) is lawfully and in good faith made available to
TRDF by a third party who is not subject to obligations of confidentiality to
Licensee with respect to such information; or (iv) is independently developed by
TRDF without the use of or reference to Licensee Confidential Information, as
demonstrated by documentary evidence.



--------------------------------------------------------------------------------

For the avoidance of doubt, the provisions of this Section 13 shall in no event
prevent the Licensee, its Affiliates and Sublicensees from disclosing any
information to regulatory authorities or other governmental agencies in support
of any application for regulatory approvals or any amendments thereof for
Licensed Products and whenever required under any applicable law, nor will they
prevent the Licensee from disclosing the terms hereof in the course of due
diligence inquiries by potential investors, subject to execution of standard
confidentiality undertakings. A disclosure by the receiving party of
confidential information in response to a valid order by a court or other
governmental body, or as otherwise required by law, and to such extent
necessary, shall not be considered to be a breach of this Agreement, provided,
however, that the receiving party shall provide the disclosing party with prompt
prior written notice thereof.

 

14. Miscellaneous.

14.1 Use of Name. Licensee shall not, and shall ensure that its Affiliates and
Sublicensees shall not, use the name or insignia of the Technion or TRDF or the
name of any of the Technion’s or TRDF’s officers, faculty, employees, other
researchers or students, or any adaptation of such names, in any advertising,
promotional or sales literature, including without limitation any press release
or any document employed to obtain funds, without the prior written approval of
TRDF, which shall not be unreasonably withheld, and except that the mere
statement of the fact that the Licensee’s technology has been obtained from the
Technion shall not require such approval.

14.2 Entire Agreement. This Agreement is the sole agreement with respect to the
subject matter hereof and except as expressly set forth herein, supersedes all
other agreements and understandings between the parties with respect to the
same.

14.3 Notices. Unless otherwise specifically provided, all notices required or
permitted by this Agreement shall be in writing and may be delivered personally,
or may be sent by facsimile, overnight delivery or certified mail, return
receipt requested, to the following addresses, unless the parties are
subsequently notified of any change of address in accordance with this
Section 14.3:

If to Licensee:

Eloxx Pharma Ltd.

14 Shenkar St. Herzelia, Israel

c/o Pontifax

If to TRDF:         Technion Research and Development Foundation Ltd.

Technology Transfer Office

Technion City

Haifa 32000, Israel

Attn: General Manager



--------------------------------------------------------------------------------

Any notice shall be deemed to have been received as follows: (a) by personal
delivery, upon receipt; (b) by facsimile or overnight delivery, one business day
after transmission or dispatch; (c) by certified mail, as evidenced by the
return receipt. If notice is sent by facsimile, a confirming copy of the same
shall be sent by mail to the same address.

14.4 Governing Law and Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the laws Israel, without giving effect to any
choice or conflict of law provision, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted. The parties hereby agree
that the competent court in Tel Aviv Israel shall have sole jurisdiction over
any and all matters arising from this Agreement, except that TRDF may bring suit
against Licensee in any other jurisdiction outside Israel to the extent required
in order to enforce its rights hereunder with respect to TRDF Patent Rights
and/or to obtain injunctive or similar relief in such territory.

14.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors
and permitted assigns.

14.6 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form a part of this Agreement.

14.7 Counterparts. The parties may execute this Agreement in two or more
counterparts, each of which shall be deemed an original.

14.8 Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms may be waived, only by a written instrument
executed by each party or, in the case of waiver, by the party waiving
compliance. The delay or failure of either party at any time or times to require
performance of any provisions hereof shall in no manner affect the rights at a
later time to enforce the same. No waiver by either party of any condition or of
the breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement.

14.9 No Agency or Partnership. Nothing contained in this Agreement shall give
either party the right to bind the other, or be deemed to constitute either
party as agent for or partner of the other or any third party.

14.10 Assignment and Successors. This Agreement may not be assigned by either
party without the consent of the other, which consent shall not be unreasonably
withheld, except that each party may, without such consent, assign this
Agreement and the rights, obligations and interests of such party to any
purchaser of all or substantially all of its assets or research to which the
subject matter of this Agreement relates, or to any successor corporation
resulting from any merger or consolidation of such party with or into such
corporation; provided, in each case, that the assignee agrees in writing to be
bound by the terms of this Agreement. Any assignment purported or attempted to
be made in violation of the terms of this Section 14.10 shall be null and void
and of no legal effect.



--------------------------------------------------------------------------------

14.11 Force Majeure. Neither party will be responsible for delays resulting from
causes beyond the reasonable control of such party, including, without
limitation, fire, explosion, flood, war, strike, or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove such
causes of nonperformance and continues performance under this Agreement with
reasonable dispatch whenever such causes are removed.

14.12 Interpretation. Each party hereto acknowledges and agrees that: (a) it
and/or its counsel reviewed and negotiated the terms and provisions of this
Agreement and has contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to both parties hereto
and not in favor of or against either party, regardless of which party was
generally responsible for the preparation of this Agreement.

14.3 Severability. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the parties that the remainder of this
Agreement shall not be affected.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

Technion Research and Development Foundation Ltd.     Eloxx Pharma Ltd. By:  

/s/ Oded Shmueli

    By:  

/s/ Silvia Noimain

Name:   Oded Shmueli     Name:   Silvia Noimain Title:   Authorized Signatories
    Title:  

I, the undersigned, hereby confirm that I have read the Agreement, that its
contents are acceptable to me and that I agree to be bound by the terms of
Sections 2 and 3.

 

/s/ Timor Baasov

Professor Timor Baasov



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

IntelliVIEW Designer

PatentNum

  

PatentName

 

PatentStatusDesc

 

ApplicationData

 

ApplicationNum

 

CountryDesc

 

PatentDate

 

PatentNo

 

PublicationDate

 

PublicationNum

1302    REPAIRING FAULTY GENES BY AMINOGLYCOSIDES: IDENTIFICATION OF NEW
PHARMACOPHORE WITH ENHANCED SUPPRESSION OF DI   NP from PCT       N/A        
1302-00    REPAIRING FAULTY GENES BY AMINOGLYCOSIDES: IDENTIFICATION OF NEW
PHARMACOPHORE WITH ENHANCED SUPPRESSION OF DI   Expired   18/11/2010  
61/414,956   United States         1302-01    AMINOGLYCOSIDES AND USES THEREOF
IN TREATING GENETIC DISORDERS   Expired   17/11/2011   PCT/IL2011/000889   PCT  
    24/05/2012   WO2012/066546 1302-02    AMINOGLYCOSIDES AND USES THEREOF IN
TREATING GENETIC DISORDERS   Filed   16/05/2013   13/885,715   United States    
    1302-03    AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS  
Filed   17/11/2011   11799501,9   Europe         1302-04    AMINOGLYCOSIDES AND
USES THEREOF IN TREATING GENETIC DISORDERS   Filed   20/05/2013     Japan      
  1302-05    AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS  
Filed   02/05/2013   2,816,789   Canada         1302-06    AMINOGLYCOSIDES AND
USES THEREOF IN TREATING GENETIC DISORDERS   Filed   07/05/2013   876/MUMNP/2013
  India         1302-07    AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC
DISORDERS   Filed   16/05/2013   226390   Israel        

 

Page 1 of 1



--------------------------------------------------------------------------------

IntelliVIEW Designer

PatentNum

  

PatentName

 

PatentStatusDesc

 

ApplicationData

 

ApplicationNum

 

CountryDesc

 

PatentDate

 

PatentNo

 

PublicationDate

 

PublicationNum

1302    REPAIRING FAULTY GENES BY AMINOGLYCOSIDES: IDENTIFICATION OF NEW
PHARMACOPHORE WITH ENHANCED SUPPRESSION OF DI   NP from PCT       N/A        
1302-00    REPAIRING FAULTY GENES BY AMINOGLYCOSIDES: IDENTIFICATION OF NEW
PHARMACOPHORE WITH ENHANCED SUPPRESSION OF DI   Expired   18/11/2010  
61/414,956   United States         1302-01    AMINOGLYCOSIDES AND USES THEREOF
IN TREATING GENETIC DISORDERS   Expired   17/11/2011   PCT/IL2011/000889   PCT  
    24/05/2012   WO2012/066546 1302-02    AMINOGLYCOSIDES AND USES THEREOF IN
TREATING GENETIC DISORDERS   Filed   16/05/2013   13/885,715   United States    
    1302-03    AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS  
Filed   17/11/2011   11799501,9   Europe         1302-04    AMINOGLYCOSIDES AND
USES THEREOF IN TREATING GENETIC DISORDERS   Filed   20/05/2013     Japan      
  1302-05    AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC DISORDERS  
Filed   02/05/2013   2,816,789   Canada         1302-06    AMINOGLYCOSIDES AND
USES THEREOF IN TREATING GENETIC DISORDERS   Filed   07/05/2013   876/MUMNP/2013
  India         1302-07    AMINOGLYCOSIDES AND USES THEREOF IN TREATING GENETIC
DISORDERS   Filed   16/05/2013   226390   Israel        

 

Page 1 of 1



--------------------------------------------------------------------------------

Exhibit B

Development Milestones

 

1. An additional amount of [...***...] raised by the Licensee within 6 months of
the execution of the Agreement, confirmed by a certificate executed by the
Licensee’s CEO.

 

2. The filing of an Investigational New Drug application with respect to a
Licensed Product (as defined in the Agreement) prior to the fourth anniversary
of the Agreement.

 

3. First commercial sale of a Licensed Product in the U.S prior to the
[...***...] anniversary of the Agreement.

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit C



--------------------------------------------------------------------------------

Detailed plan tilll IND

 

Task    Y1Q1    Y1Q2    Y1Q3    Y1Q4    Y2Q1    Y2Q2    Y2Q3    Y2Q4    Y3Q1   
Y3Q2 Tech transfer and lab set up initial compound characterization             
                                     Lead optimization - In silco and synthetis
of new leads                                           Compound characterization
(to determine dev. status) 2 compounds                                        
          Characterization of optimized compounds + in- vivo                   
                       EDC (if compounds need optimization)                    
                              Preclinical development (CMC and IND enabling
studies)                                                   IND submission     
                                                                              
         

 

Long term timeline    [...***...]    [...***...]    [...***...]    [...***...]
   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit D



--------------------------------------------------------------------------------

Confidential

KNOW-HOW Generated by Prof. Baasov

Written by T. Baasov 26.08.2013

A) Proof of Principle: Decreased selectivity toward mitochondrial versus
cytoplasmic ribosome confers decreased toxicity of compounds disclosed in the
licensed patent.

One Sentence Summary: Here we provide answer on the question whether the ability
of aminoglycoside to block mitochondrial or cytoplasmic protein synthesis in
mammalian cells is a major cause in AG toxicity and provide proof of principle
that by using mechanism-based drug-redesign we can mitigate aminoglycoside-
induced toxic side effects.

Compelling evidence is now available that aminoglycoside (AG) antibiotics can
induce the mammalian ribosome to suppress disease-causing nonsense mutation and
partially restore the expression of functional proteins. However, prolonged AG
treatment can cause detrimental side effects in patients, including
cytotoxicity, nephrotoxicity and ototoxicity. Recent mechanistic postulates
consider the contributions of mitochondrial and/or cytoplasmic protein synthesis
inhibition to AG-induced ototoxicity. Yet, which of these mechanisms is
imperative remain unclear. We showed that AGs that inhibit mitochondrial protein
synthesis in mammalian cells perturb cell respiration, leading to time- and
dose-dependent increase in superoxide overproduction and accumulation of free
ferrous iron in mitochondria due to oxidative damage of mitochondrial aconitase,
ultimately leading to cell apoptosis via the Fenton reaction. We demonstrated
that these deleterious effects increase with the increased inhibition potency of
AG on the mitochondrial rather than cytoplasmic protein synthesis, which in turn
correlates with the measured cytotoxicity/ototoxicity potential of the tested
compounds both in the cochlear explants and in vivo guinea pig model of
ototoxicity. The deleterious effects of AGs were alleviated in cell culture and
in guinea pig by the administration of synthetic AGs specially designed for the
treatment of genetic diseases caused by nonsense mutations. This work highlights
the benefit of mechanism-based drug-redesign strategy to mitigate drug-induced
side effects, with the goal to maximize the translational value of “read-through
therapy” approach to the point where it can actually help patients suffering
from genetic diseases caused by nonsense mutations.

 

  B) Potential Treatment of Leishmaniasis by designer AGs: compounds disclosed
in the licensed patent that Exhibit Significantly Improved Activity than
Paromomycin against Leishmaniasis.



--------------------------------------------------------------------------------

Leishmaniasis, a parasitic disease caused by protozoa of the genus Leishmania,
affects millions of people worldwide. The current state-of-art in treating
leishmaniasis is based on chemotherapy using a limited array of drugs such as
antimony containing agents, amphotericin B, and recently Miltefosine. However,
due to the emergence of pronounced parasite drug resistance in some regions,
relatively high costs, and/or the severe toxic effects; there has been an
extensive search over the last few years for new therapeutic agents.
Paromomycin, a clinically approved AG for the treatment of various bacterial and
parasitic infections, is the major component of a topical ointment (Leishcutan)
used to treat cutaneous leishmaniasis caused by several species of parasites,
and attempts have been made to further improve existing formulations.
Paromomycin is also effective against visceral leishmaniasis, the fatal form of
this disease, and it is registered in India and Nepal. Clinical trials using
Paromomycin in combination with other anti-leishmanial drugs are underway in
order to prevent development of parasite resistance. Recently, by solving three
dimensional X-Ray structures of AGs in the Leishmania ribosomal A-site, we
identified molecular attributes for AGs activity against leishmaniasis (Baasov
et al., PNAS 2013). Based on these finding we proposed that some of our
compounds of NB-series especially developed to act on the eukaryotic ribose
would also act against leishmaniasis. To test this hypothesis, we tested our
designer structures for inhibition of growth using two species, L. major and L.
donovani, which induce cutaneous and visceral leishmaniasis in humans,
respectively. We found that some of them are more potent than paromomycin
against both strains while in parallel they exhibit significantly reduced
toxicity than paromomycin. The combined structural and physiological data sets
the ground for the use of these designer structures as potential therapeutic
agents against leishmaniasis.

 

  C) Potential Treatment of Cancer by Designer AGs: compound disclosed in the
licensed patent that Exhibit Significantly Improved Efficiency to treat rescue
functional P53.

Many cancers are linked to a premature termination codon (PTC) in a tumor
suppressor (TS) gene, resulting in the loss of protein expression or the
synthesis of a truncated protein unable to either inhibit cell proliferation or
promote apoptosis. Cancers are particularly suitable for treatment with
readthrough- inducing drugs. Indeed, TS genes are especially good candidates for
PTC suppression because they have a higher frequency of nonsense mutation than
oncogenes, most of which are inactivated by missense mutations. We demonstrated
that designer AGs of NB-series efficiently suppress PTC mutations and induce the
expression of full-length functional P53 protein in a series of cancel cell
lines from patients with mutant P53 protein. We also demonstrated that treatment
with designer AGs decreased the viability of cancer cells specifically in the
presence of nonsense-mutated P53 gene.



--------------------------------------------------------------------------------

Exhibit E

Description of Technology Transfer Material

A) Proof of Principle: Decreased selectivity toward mitochondrial versus
cytoplasmic ribosome confers decreased toxicity of compounds disclosed and/or
claimed in the TRDF Patent Rights (“Disclosed Compounds”).

One Sentence Summary: Here we provide answer on the question whether the ability
of Disclosed Compounds to block mitochondrial or cytoplasmic protein synthesis
in mammalian cells is a major cause in AG toxicity and provide proof of
principle that by using such covered compounds made throught mechanism-based
drug-redesign we can mitigate aminoglycoside-induced toxic side effects.

Compelling evidence is now available that aminoglycoside (AG) antibiotics can
induce the mammalian ribosome to suppress disease-causing nonsense mutation and
partially restore the expression of functional proteins. However, prolonged AG
treatment can cause detrimental side effects in patients, including
cytotoxicity, nephrotoxicity and ototoxicity. Recent mechanistic postulates
consider the contributions of mitochondrial and/or cytoplasmic protein synthesis
inhibition to AG-induced ototoxicity. Yet, which of these mechanisms is
imperative remain unclear. We showed that Disclosed Compounds that inhibit
mitochondrial protein synthesis in mammalian cells perturb cell respiration,
leading to time- and dose-dependent increase in superoxide overproduction and
accumulation of free ferrous iron in mitochondria due to oxidative damage of
mitochondrial aconitase, ultimately leading to cell apoptosis via the Fenton
reaction. We demonstrated that these deleterious effects increase with the
increased inhibition potency of AG on the mitochondrial rather than cytoplasmic
protein synthesis, which in turn correlates with the measured
cytotoxicity/ototoxicity potential of the tested compounds both in the cochlear
explants and in vivo guinea pig model of ototoxicity. The deleterious effects of
AGs were alleviated in cell culture and in guinea pig by the administration of
Disclosed Compounds specially designed for the treatment of genetic diseases
caused by nonsense mutations. This work highlights the benefit of Disclosed
Compounds to mitigate drug-induced side effects, with the goal to maximize the
translational value of “read-through therapy” approach to the point where it can
actually help patients suffering from genetic diseases caused by nonsense
mutations.

 

  B) Potential Treatment of Leishmaniasis by Disclosed Compounds: Disclosed
Compounds that Exhibit Significantly Improved Activity than Paromomycin against
Leishmaniasis.

Leishmaniasis, a parasitic disease caused by protozoa of the genus Leishmania,
affects millions of people worldwide. The current state-of-art in treating
leishmaniasis is based on chemotherapy using a limited array of drugs such as
antimony containing agents, amphotericin B, and recently Miltefosine. However,
due to the emergence of pronounced parasite drug resistance in some regions,
relatively high costs, and/or the severe toxic effects; there has been an
extensive search over the last few years for new therapeutic



--------------------------------------------------------------------------------

agents. Paromomycin, a clinically approved AG for the treatment of various
bacterial and parasitic infections, is the major component of a topical ointment
(Leishcutan) used to treat cutaneous leishmaniasis caused by several species of
parasites, and attempts have been made to further improve existing formulations.
Paromomycin is also effective against visceral leishmaniasis, the fatal form of
this disease, and it is registered in India and Nepal. Clinical trials using
Paromomycin in combination with other anti-leishmanial drugs are underway in
order to prevent development of parasite resistance. Recently, by solving three
dimensional X-Ray structures of AGs in the Leishmania ribosomal A-site, we
identified molecular attributes for Disclosed Compounds activity against
leishmaniasis (Baasov et al., PNAS 2013). Based on these finding we proposed
that some of our Disclosed Compounds of NB-series especially developed to act on
the eukaryotic ribose would also act against leishmaniasis. To test this
hypothesis, we tested our designer structures for inhibition of growth using two
species, L. major and L. donovani, which induce cutaneous and visceral
leishmaniasis in humans, respectively. We found that some of them are more
potent than paromomycin against both strains while in parallel they exhibit
significantly reduced toxicity than paromomycin. The combined structural and
physiological data sets the ground for the use of these designer structures as
potential therapeutic agents against leishmaniasis.

 

  C) Potential Treatment of Cancer by Disclosed Compounds: Disclosed Compounds
that Exhibit Significantly Improved Efficiency to treat rescue functional P53.

Many cancers are linked to a premature termination codon (PTC) in a tumor
suppressor (TS) gene, resulting in the loss of protein expression or the
synthesis of a truncated protein unable to either inhibit cell proliferation or
promote apoptosis. Cancers are particularly suitable for treatment with
readthrough-inducing drugs. Indeed, TS genes are especially good candidates for
PTC suppression because they have a higher frequency of nonsense mutation than
oncogenes, most of which are inactivated by missense mutations. We demonstrated
that Disclosed Compounds of NB-series efficiently suppress PTC mutations and
induce the expression of full-length functional P53 protein in a series of
cancel cell lines from patients with mutant P53 protein. We also demonstrated
that treatment with Disclosed Compounds decreased the viability of cancer cells
specifically in the presence of nonsense-mutated P53 gene.